

113 S1581 IS: Survivors of Military Sexual Assault and Domestic Abuse Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1581IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to provide counseling and treatment for sexual trauma to members of the Armed Forces, to require the Secretary to screen veterans for domestic abuse, to require the Secretary to submit reports on military sexual trauma and domestic abuse, and for other purposes.1.Short titleThis Act may be cited as the Survivors of Military Sexual Assault and Domestic Abuse Act of 2013.2.Provision of counseling and
			 treatment for sexual trauma by the Department of Veterans Affairs to members of
			 the Armed Forces(a)Expansion of
			 coverage to members of the Armed ForcesSubsection (a) of section
			 1720D of title 38, United States Code, is amended—(1)by redesignating
			 paragraph (2) as paragraph (3);(2)by inserting
			 after paragraph (1) the following new paragraph (2):(2)(A)In operating the
				program required by paragraph (1), the Secretary may, in consultation with the
				Secretary of Defense, provide counseling and care and services to members of
				the Armed Forces (including members of the National Guard and Reserves) on
				active duty to overcome psychological trauma described in that paragraph.(B)A member described in subparagraph
				(A) shall not be required to obtain a referral before receiving counseling and
				care and services under this paragraph.;
				and(3)in paragraph (3),
			 as redesignated by paragraph (1)—(A)by striking
			 a veteran and inserting an individual; and(B)by striking
			 that veteran each place it appears and inserting that
			 individual.(b)Information to
			 members on availability of counseling and servicesSubsection (c)
			 of such section is amended—(1)by striking
			 to veterans each place it appears; and(2)in paragraph (3),
			 by inserting members of the Armed Forces and before
			 individuals.(c)Inclusion of
			 members in reports on counseling and servicesSubsection (e) of
			 such section is amended—(1)in the matter
			 preceding paragraph (1), by striking to veterans;(2)in paragraph
			 (2)—(A)by striking
			 women veterans and inserting individuals;
			 and(B)by striking
			 training under subsection (d). and inserting “training under
			 subsection (d), disaggregated by—(A)veterans;(B)members of the
				Armed Forces (including members of the National Guard and Reserves) on active
				duty; and(C)for each of
				subparagraphs (A) and (B)—(i)men; and(ii)women.;(3)in paragraph (4),
			 by striking veterans and inserting individuals;
			 and(4)in paragraph
			 (5)—(A)by striking
			 women veterans and inserting individuals;
			 and(B)by inserting
			 , including specific recommendations for individuals specified in
			 subparagraphs (A), (B), and (C) of paragraph (2) before the period at
			 the end.3.Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse(a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a  screening mechanism to be used when a veteran seeks healthcare services from the Department of Veterans Affairs to  detect if the veteran has been a victim of domestic abuse for purposes of improving the treatment of the veteran and assessing the prevalence of domestic abuse in the veteran population.(b)Domestic abuse definedIn this section, the term domestic abuse means behavior with respect to an individual that—(1)constitutes—(A)a pattern of behavior resulting in physical or emotional abuse, economic control, or interference with the personal liberty of that individual;(B)a violation of Federal or  State law involving the use, attempted use, or threatened use of force or violence against that individual; or(C)a violation of a lawful order issued for the protection of that individual; and(2)is committed by a person who—(A)is a current or former spouse or domestic partner of that individual;(B)shares a child in common with that individual;(C)is a current or former intimate partner of that individual that shares or has shared a common domicile with that individual;(D)is a caregiver of that individual as defined in section 1720G(d) of title 38, United States Code; or(E)is in any other type of relationship with that individual that the Secretary may specify for purposes of this section.4.Reports on military sexual trauma and domestic abuse(a)Report on services available for military sexual trauma in the Department of Veterans AffairsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the treatment and services available from the Department of Veterans Affairs for male veterans who experience military sexual trauma compared to such treatment and services available to female veterans who experience military sexual trauma.(b)Report on domestic abuse among veteransThe Secretary shall include with the report submitted under subsection (a) a report on domestic abuse among veterans that includes the following:(1)A summary of the types, outcomes, and circumstances of incidents of domestic abuse that have been reported by veterans during the two-year period preceding the submission of the report.(2)A summary of the treatments available from the Department for veterans who experience domestic abuse and an assessment of the effectiveness of those treatments.(3)Whether an incident of military sexual trauma or sexual trauma experienced after the age of 18  may increase the risk of domestic abuse.(4)Any other issues that the Secretary determines appropriate.(c)Reports on transition of military sexual trauma and domestic abuse treatment from Department of Defense to Department of Veterans AffairsNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320(a) of title 38, United States Code, shall submit to the appropriate committees of Congress a report on military sexual trauma and domestic abuse that includes the following:(1)The processes and procedures utilized by the Department of Veterans Affairs and the Department of Defense to facilitate transition of treatment of individuals who have experienced military sexual trauma or domestic abuse from    treatment provided by the Department of Defense to treatment provided by the Department of Veterans Affairs.(2)A description and assessment of the collaboration between the Department of Veterans Affairs and the Department of Defense in assisting veterans in filing claims for disabilities related to military sexual trauma or domestic abuse, including permitting veterans access to information and evidence necessary to develop or support such claims.(d)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.(2)Domestic abuseThe term domestic abuse has the meaning given that term in section 3(b) of this Act.(3)Military sexual traumaThe term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty or active duty for training.(4)Sexual harassmentThe term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character.(5)Sexual traumaThe term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this section.